DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/16/2021 amended claims 38-39 and 58.  Applicant’s amendments overcome the claim objections from the office action mailed 5/17/2021; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Tobias; therefore this rejection is withdrawn.  Neither applicant’s amendments nor arguments addressed below overcome the 35 USC 103 rejections over Tobias and Tobias in view of Maeda from the office action mailed 5/17/2021; therefore these rejections are maintained below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 was filed after the mailing date of the non-final office action on 5/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 38-39 are objected to because of the following informalities:  the claim should read “from 0.1 to about 6” for which there is support and “from 0.2 to about 4” for which there is support.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al., US Patent Application Publication No. 2011/0053814 (hereinafter referred to as Tobias).  
Regarding claims 38-41, 48-55 and 57, Tobias discloses a lubricating oi composition in Example 1 comprising 0.1 to 3 wt% of an antioxidant represented by the 
Regarding claims 42-47, it is the position of the examiner that as Tobias explicitly discloses the antioxidant composition of claim 38 that the composition inherently reads on the limitations of claims 42-47.

Claim Rejections - 35 USC § 103
Claims 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias in view of Maeda et al., US Patent Application Publication No. 2010/0137174 (hereinafter referred to as Maeda).  
Regarding claims 56 and 58, Tobias discloses all the limitations discussed above but does not explicitly disclose the phosphites of claim 56 nor the alkanolamine of claim 58.
Maeda discloses a lubricating oil composition comprising a base oil (see Abstract) to which is added additives including 4,4'-isopropylidenebis(2-tert-butylphenol)/di(nonylphenyl) phosphite (as recited in claim 56) (Para. [0032]) and anticorrosion additives including triisopropanolamine (as recited in claim 58) (Para. [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives of Maeda in the composition of Tobias in order to enhance the antioxidant and anticorrosion properties.  

Response to Arguments
Applicant’s response filed 8/16/2021 regarding claims 38-58 have been fully considered and are not persuasive.  
In paragraph 0074, Tobias explicitly discloses the concentration range for the antioxidant being from 0.1 to 3 wt% which coupled with the example concentration for the phosphite clearly overlaps the ranges recited in claims 38-39.  See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Applicant argues that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific phenolic antioxidants and phosphite compounds present in very 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771